MEMO ENDORSED
The Court is pleased to hear that Petitioner and Respondent COMEX
have reached a resolution of this matter. With respect to
Petitioner's Proposed Interrogatory 25, Petitioner should refile
Exhibit B to his Petition as so amended. The Clerk of Court is
directed to terminate the motion at docket entry 25.



Dated: February 12, 2020          SO ORDERED.
       New York, New York



                                  HON. KATHERINE POLK FAILLA
                                  UNITED STATES DISTRICT JUDGE
